DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Enhancer of Zeste Homolog 2 (EZH2) in the reply filed on June 4, 2021 is acknowledged.
Applicants previously canceled claims 3, 5, 7, 9-10, 13-16, 20-21, and 30, and now cancel claims 6, 8, 11-12, 17-19, 22-29, and 32.  Applicants amend claims 1-2, 4, and 31, and add new claims 33-40.  Claims 1-2, 4, 31, and 33-40 are pending in this application, read on the elected species, and are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application Nos. 61/357,813 and 61/420,065, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112 (pre-AIA ), first 

Information Disclosure Statement
The Information Disclosure Statements filed November 12, 2019 and June 4, 2021 have been considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below.
Figure 5 contains a sequence that requires the presence of sequence identifiers, and which should be included in the Sequence Listing.  Although the specification lists Figure 5A as having SEQ ID 
Where the description, drawings, or claims of a patent application discuss a sequence that is set forth in the Sequence Listing, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description, drawings, or claims, even if the sequence is also embedded in the text of the description, drawings, or claims of the patent application.
The nature of the non-compliance did not preclude an examination of the elected invention on the merits, the results of which are presented below.

In addition, the Incorporation by Reference paragraph is missing or incomplete. 
Required response – Applicant must provide:
An amendment to the Statement Regarding Sequence Listing at lines 15-20, listing the correct size of the ASCII text file.  This paragraph lists the size of the ASCII text file as “approximately 1.32 KB (1,350 bytes).  However, the ASCII text file itself lists the size as 1,364 bytes.

Drawings
The drawings are objected to because they do not contain sequence identifiers.  Figure 5 contains a sequence that requires the presence of sequence identifiers, and which should be included in the Sequence Listing.  Although the specification lists Figure 5A as having SEQ ID NO: 1, It is not clear if any of the addition sequences in Figure 5B or 5C are in the Sequence Listing filed October 1, 2018,
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at page 44, line 13.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code.  See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, 31, and 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the wild-type EZH2 protein" in lines 8 and 9.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that both instances of “the” be deleted.
Claims 2, 4, 31, and 33-40 depend from claim 1, and are therefore included in this rejection.
Claim 33 recites the limitation "the wild-type EZH2 protein" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that “the” be deleted.
Claim 35 depends from claim 33, and is therefore included in this rejection.
Claim 34 recites the limitation "the wild-type EZH2 protein" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that “the” be deleted.
Claim 36 depends from claim 34, and is therefore included in this rejection.
Claim 35 recites the limitation "the wild-type EZH2 protein" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that “the” be deleted.
Claim 36 recites the limitation "the wild-type EZH2 protein" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that “the” be deleted.

Double Patenting
Applicant is advised that should claim 35 be found allowable, claim 36 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-2, 4, 31, and 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,113,199. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘199 patent and the ‘576 application claim methods of testing a subject having B-cell non-Hodgkin lymphoma (NHL) where the testing determines the presence of anon-synonymous A682 and/or A692 mutation, where the sample is a tumor, blood or plasma sample and the mutation is a somatic mutation.   
While the ‘199 patent does not claim treatment of a subject having NHL, it would have been obvious to one with ordinary skill in the art before the invention was made that, once a determination that a subject has NHL with a non-synonymous A682 and/or A692 mutation of the wild-type EZH2, to treat the subject having NHL with a treatment for the disease in order to affect alleviation of the disease.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636